Paine, J.
There was no abuse of discretion, and consequently no error, in letting the defendants in to answer. There was some negligence on their part, but it was of that excusable kind which it was the object of the statute under which their motion was made, to relieve against upon just terms. They were thrown off their guard by the promise of the plaintiff to call at their office “and fix the matter up.” It may have been imprudent for them to rely on it, but it comes with an ill grace from the plaintiff to say that their negligence in doing so was inexcusable.
The affidavit shows merits, and the order must be affirmed.
By the Court. — Order affirmed.